DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 12 November 2020 containing amendments to the claims and remarks.
Claims 1-20 are pending.  Claims 13-20 are withdrawn as being directed to a nonelected invention.  Consequently, only claims 1-12 are pending for examination.
The previous rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.
The previous rejections under 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchford (US 3,728,252).
With respect to claims 1, 2, and 6-10, Pitchford discloses a method for upgrading a petroleum hydrocarbon comprising contacting a petroleum hydrocarbon feed with a catalyst to form an upgraded petroleum hydrocarbon (see Pitchford, Abstract), wherein the catalyst comprises catalytic oxidized metal material comprising molybdenum, tungsten, nickel, cobalt, copper, iron, zinc, and mixtures thereof (see Pitchford, column 2, lines 55-60).  The API gravity of the petroleum hydrocarbon feed may be less than 40 degrees (see Pitchford, Table 2).  The petroleum hydrocarbon may be crude oils, heavy hydrocarbon oils, and residual hydrocarbon fractions (see Pitchford, column 2, lines 39-40) and the upgraded petroleum hydrocarbon has a greater API gravity than the petroleum hydrocarbon feedstock (see Pitchford, column 2, lines 28-29).  The contacting 
Pitchford does not disclose, in a single embodiment, wherein the catalytic oxidized metals include iron, copper, and cobalt.
However, Pitchford clearly discloses wherein the catalytic oxidized metals may comprise mixtures of various metals including iron, cobalt, and copper (see Pitchford, column 2, lines 55-60).  Thus, claims 1, 2, and 6-10, are unpatentable over the disclosure of Pitchford. 
With respect to claim 12, inasmuch as Pitchford discloses the same method carried out under the same conditions and using the same catalyst materials on the same petroleum hydrocarbon feeds, then the person having ordinary skill in the art would readily expect the results obtained to likewise be the same as those specified in the claimed method, including an upgraded petroleum hydrocarbon having a lesser viscosity than the feed.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchford (US 3,728,252) in view of Ding (US 2017/0349846).
With respect to claims 3-5 and 11, see discussion supra at paragraph 9.
Pitchford does not explicitly disclose wherein the catalyst comprises a mesoporous support material.

Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Pitchford to provide for use of a mesoporous alumina support material, such modification being beneficial for achieving the same higher catalyst activity and longer catalyst life noted by Ding.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Pitchford as described above because Pitchford and Ding are both directed to methods for upgrading heavy petroleum hydrocarbons.

Response to Arguments
Applicant’s arguments filed 12 November 2020 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Pitchford discloses seven different metals that may be present in at least five different forms.  In view of this, at a minimum, Pitchford discloses at least thirty-five different catalytically active metal sources.  In selecting a catalyst comprising one or a combination of these 

II.	In view of the numerous combinations of the catalytically active metal sources of Pitchford, a person having ordinary skill in the art would not envisage a “catalyst comprising catalytic oxidized metal materials comprising: oxidized iron; oxidized cobalt; and oxidized copper.”

III.	Pitchford makes no such express teachings regarding the selection of any metals aside from molybdenum and barium.

IV.	The exemplary catalyst of Pitchford does not teach or suggest using a single one of oxidized iron, oxidized cobalt, or oxidized copper.

V.	The express teachings of Pitchford do not lead one to select catalytic materials of oxidized iron, oxidized cobalt, and oxidized copper.

VI.	The Examiner has not referenced any portion of Pitchford or Ding that teaches “at least 95 wt% of the catalytic oxidized metal materials are a combination of the oxidized iron, the oxidized cobalt, and the oxidized copper” as recited in claim 2.

VII.	Examiner has not addressed claim 5 which recites “at least 95 wt% of the catalyst is the combination of the catalytic oxidized metal materials and the mesoporous support material.”
  
With respect to Applicant’s first, second, third, fifth, and sixth arguments, Pitchford very clearly discloses that the catalyst may individually comprise copper oxide, iron oxide, and cobalt oxide (see Pitchford, column 2, lines 66, 67, and 69).  In this regard, the combination of prior art elements known to be (individually) useful for the exact same purpose support a finding of prima facie obviousness.  In re Kerkhoven
With respect to Applicant’s fourth argument, the teaching of Pitchford is not limited to “exemplary” embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to Applicant’s seventh argument, see discussion supra at paragraph 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Johnson (US 2,799,626).  Johnson discloses a method for converting hydrocarbons in the presence of hydrogen and a catalyst (see Johnson, column 1, lines 15-28).  The catalyst may comprise oxides of copper, iron, and cobalt (see Johnson, column 10, line 32).  The conversion may include catalytic cracking (see Johnson, column 10, lines 43-44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Randy Boyer/
Primary Examiner, Art Unit 1771